Title: From George Washington to [John Fitzgerald], 21 May 1798
From: Washington, George
To: Fitzgerald, John



Sir:
Washington 21 May 1798

The enclosed, I would thank you for forwarding to the Postmaster in Alexandria. It is to request him to return any letters

which he may receive to my address at his office, between this and friday next, to your office: and I pray you Sir, if any should come there otherwise tha[n] in the Alexandria—that is—seperate therefrom for me, that you would be so good as to detain them until they are sent for by Sir Your Very Hble Sert

Go: Washington

